Citation Nr: 1538589	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-28 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis with bilateral pes planus prior to June 4, 2013 and in excess of 30 percent from that date.  

2.  Entitlement to a compensable rating for hyperpituitarism.  

3.  Entitlement to a rating in excess of 10 percent for hypertension.  

4.  Entitlement to a rating in excess of 10 percent for lumbosacral strain prior to June 4, 2013 and in excess of 20 percent from that date.  

5.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU) prior to May 15, 2013.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), granting service connection with noncompensable ratings for the disabilities at issue, effective from September1, 2009, the date following service discharge.  In July 2011, the RO changed the ratings for low back strain and bilateral plantar fasciitis with bilateral pes planus to 10 percent ratings effective from September 1, 2009.  The Veteran presented testimony at a Board hearing in May 2012, and a transcript of the hearing is associated with his claims folder.  The Board then remanded matters to the RO in April 2013 for further development.  In March 2015, the RO increased the Veteran's rating for his lumbosacral strain from 10 to 20 percent, and increased the rating for bilateral plantar fasciitis with bilateral pes planus from 10 percent to 30 percent, both effective from June 4, 2013, the date of a VA examination report.  

The Board notes that a TDIU was granted by the RO in May 2015 effective from May 15, 2013.  However, the Veteran's claims for higher ratings for lumbosacral strain and bilateral pes planus precede that date.  In his August 2013 VA Form 21-8940, he indicated that the reason he had been released from the postal service on December 10, 2011 was disability as he could not move fast enough.  He provided testimony in May 2012 as to this also.  The Veteran has implicated his service-connected lumbosacral strain and/or pes planus into his unemployability claim.  Accordingly, the Board finds that the issue of entitlement to TDIU prior to May 15, 2013 is on appeal as part of the Veteran's claim for higher ratings for these disabilities.  See Rice v. Shinseki, 22 Vet. App.447 (2009).  

The issues of entitlement to higher ratings for hyperpituitarism, hypertension, and lumbosacral strain, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had no more than moderate flatfoot of each foot prior to June 4, 2013.  

2.  The Veteran has no more than severe flatfoot of each foot from June 4, 2013.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for bilateral plantar fasciitis with bilateral pes planus prior to June 4, 2013 or in excess of 30 percent from that date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  4.40, 4.45, 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in March 2009 letters.  Further notice is not required as to downstream issues, as this appeal sprang from the grant of service connection for the disability at issue.  Id. 

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in April 2009, July 2011, and June 2013; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they provide all information necessary to rate the disability at issue.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran appeals for a higher rating than the 10 percent rating assigned for bilateral plantar fasciitis with bilateral pes planus prior to June 4, 2013, and for a rating in excess of 30 percent for it from that date.  

It is rated under Diagnostic Code 5276, which is for acquired flatfoot.  38 C.F.R. § 4.71a, Diagnostic Code 5276 provides the rating criteria for acquired flatfoot.  Under this criteria, a 10 percent rating, regardless of whether the condition is unilateral or bilateral, is assigned for moderate flatfoot, with the weight-bearing lines over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 20 percent rating for unilateral flatfoot or a 30 percent rating for bilateral flatfoot requires a severe condition with objective evidence of marked deformity, such as pronation and abduction; pain on manipulation and use accentuated; indications of swelling on use; and characteristic callosities.  A 30 percent rating for unilateral flatfoot or a 50 percent rating for bilateral flatfoot requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.

On VA examination in April 2009, for his feet, the Veteran reported constant 4-10/10 constant needle like pain that nothing seemed to help.  He indicated that he used orthotics.  The only objective findings for the feet were tenderness to palpation of the plantar surface of each foot, mild to moderate pes planus bilateral feet.  

On VA examination in July 2011, the Veteran reported that his condition was worse, and that it affected his walking and standing and that he was a letter carrier.  He had not missed any work in the past year due to the problem.  He reported bilateral foot swelling, stiffness, and lack of endurance, but no fatigability or weakness.  He reported that he could not stand, but that it affected walking only minimally.  On examination, he had normal motor function of his lower extremities with no muscle atrophy.  The examiner indicated that he had mild pes planus and that manipulation of the feet was not painful.  The feet were not tender, toe motion was normal, there was no callus formation, and there was no painful motion or plantar tenderness.  Plantar fasciitis was not apparent on examination.  

On VA examination on June 4, 2013, the Veteran reported that over the years, his feet had worsened, that he continued to have worsening pain and burning of his feet, and that the symptoms were not controlled with inserts and ibuprofen.  He indicated that his feet were aggravated by prolonged standing and walking. He had no other foot injuries.  The examiner stated that the Veteran could not perform physical employment that required prolonged standing, or walking due to his pes planus, plantar fasciitis, and left hallux degenerative joint disease.  In the symptoms section, the examiner reported that the Veteran had pain on use of both feet, which was accentuated by use; pain accentuated on manipulation of the feet; and swelling of the feet on use; he also had characteristic calluses and symptoms were not relieved by arch supports or built ups shoes.  Extreme tenderness of the plantar surfaces of both feet, which was not improved by orthopedic shoes or appliances, was reported.  There was objective evidence of marked deformity ("pronation, abduction, etc.") only of the left foot.  There was marked pronation of the left foot only, and it was improved by orthopedic shoes or appliances.  The weight bearing line did not fall over or medial to the great toe.  The report indicates that the Veteran did not have inward bowing of the Achilles' tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation, for either foot.

Based on the evidence, the Board concludes that prior to June 4, 2013, the Veteran's disability was consistent with no more than moderate flatfoot of either foot, even when 38 C.F.R. §§ 4.40, 4.45 are considered.  The only objective finding in April 2009 was tenderness to palpation of the plantar surface of each foot, and the Veteran was characterized as having no more than mild to moderate bilateral pes planus at that time.  In July 2011, he had normal motor function and no atrophy, manipulation of the feet was not painful, toe motion was normal, there was no callus formation, there was no painful motion or plantar tenderness, and plantar fasciitis was not apparent.  These findings are consistent with no more than moderate flatfoot of either foot.  

Based on the evidence, the Board also concludes that from June 4, 2013, the Veteran's disability was consistent with no more than severe flatfoot of either foot, even when 38 C.F.R. §§ 4.40, 4.45 are considered.  The examination on that date indicated that marked pronation was present for the left foot only, and that it was improved by orthopedic shoes or appliances.  Marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot was not present either. 

In light of the above, the Board concludes that a schedular rating in excess of 10 percent for bilateral plantar fasciitis with bilateral pes planus prior to June 4, 2013 and in excess of 30 percent from that date is not warranted.  

Other considerations

The Board has considered lay statements from the Veteran of worsening of his condition and as to the symptoms present.  The Board notes that the findings on examinations, however, were very specific and objective and probative of whether the rating criteria for higher ratings are met or not.  As such, the Board finds the examination reports to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected bilateral plantar fasciitis and pes planus.  The symptoms and impairment caused by them are contemplated by the schedular rating criteria, including 38 C.F.R. §§ 4.40, 4.45.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran has not asserted, and the evidence of record has not suggested, that his disability has created such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is no allegation nor indication that the disability at issue presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The preponderance of the evidence is against higher ratings than those indicated herein for the relevant portions of the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The matter of entitlement to TDIU prior to May 15, 2013 has been raised as part of this claim for a higher rating and it is addressed in the remand section of this decision.  See Rice v. Shinseki, 22 Vet. App.447 (2009).  


ORDER

A rating in excess of 10 percent for bilateral plantar fasciitis with bilateral pes planus prior to June 4, 2013 or in excess of 30 percent from that date is denied.


REMAND

The Veteran's appeals were certified to the Board on June 24, 2015.  Prior to that, but following the issuance of the most recent supplemental statement of the case in March 2015, additional evidence relevant to the appeals for higher ratings for hyperpituitarism, hypertension, and lumbosacral strain was received.  This includes some, if not all, of the following, and possibly more for each issue being remanded:  October 2014 and April 2015 VA medical records showing blood pressure readings; January through May 2015 medical records showing treatment for hyperprolactinemia likely secondary to pituitary microadenoma, secondary hypothyroidism and hypogonadism, and hypothyroidism; and May 2014 and January 2015 neurological findings relevant to whether the Veteran is entitled to an increased rating for his service-connected lumbosacral strain.  As this evidence was submitted to the RO before certification to the Board, was not considered by the RO, and the Veteran's VA Form 9 was received before February 2, 2013, it must be remanded to the RO for initial consideration.  On remand, the RO should develop for, if necessary, and then consider whether additional ratings or compensation should be assigned for the Veteran's secondary hypothyroidism and secondary hypogonadism, as part of his claim for a higher rating for his hyperpituitarism.  

The evidence raises the matter of TDIU prior to May 15, 2013 for bilateral foot and low back disability.  A final determination on this matter is deferred pending action being ordered on remand.   

Accordingly, the case is REMANDED for the following action:

1.  Develop for, if necessary, and then consider whether additional ratings or compensation should be assigned for the Veteran's secondary hypothyroidism and/or secondary hypogonadism, as part of his claim for a higher rating for his hyperpituitarism, and take any other action which may be necessary.  

2.  Thereafter, readjudicate the Veteran's pending claims in light of all evidence which has been added to the record since the July 2011 supplemental statement of the case.  The matter of entitlement to TDIU prior to May 15, 2013 must be considered.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


